Citation Nr: 1810200	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  10-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for herniated lumbar disc, post-operative with sciatica.  

In May 2017, the Board last remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.

In May 2011, the Veteran testified at a videoconference Board hearing before a Veterans Law Judge (VLJ) no longer employed by the Board.  By March 2016 letter, VA informed the Veteran of his right to request another optional Board hearing.  Shortly after, in April 2016, the Veteran declined to appear at another Board hearing and asked the Board to consider his case on the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claim. 

The Veteran was afforded a VA examination in August 2008 and obtained an addendum medical opinion in September 2016 to assess the etiology of his lower back disability.  However, the Board finds that the examiners' opinions as to this issue are inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 302, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In this case, the Veteran contends that he injured his back in service.  First, he describes an accident on a "gama goat."  See July 2017 statement.  Here, the vehicle's impact thrusted the Veteran in the air and he landed on the steel seat.  Id.  Further, the Veteran testified at his Board hearing that he was in the 82nd airborne division and participated in over 20 jumps.  See May 2011 Board hearing transcript.  On one occasion, the Veteran described jumping out of a C-141 at 24-knot winds.  He said his chute deployed, but "with [his] static lines [he could not] check it, and [he] slammed into the ground."  Id.  At that point, he was "banged up" and was told to "do what he was trained to do" by his sergeant.  Id.   

Nevertheless, both examiners determined that the Veteran's lower back condition was less likely than not related to his time on active duty.  After acknowledging the Veteran's vehicle accident in service, the September 2016 neurologist determined that though the Veteran may have experienced a temporary musculoskeletal strain during his military service, "there is no evidence of any significant spine or back injury during his military service that would have been expected to lead to chronic back and/or leg pain."  See September 2016 medical opinion.  However, the neurologist does not acknowledge the cumulative effect of the Veteran's jumps as a member of the airborne division.  The Veteran's DD-214 shows that he obtained a parachute badge in service.  Neither the August 2008 or September 2016 opinions contain any mention of the Veteran's jumps, or the combined effect of his jumps and vehicle accident.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Thus, an addendum opinion is required on remand to address the Veteran's contentions.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records dated from June 2017 to present.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After completing the above, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from an appropriately qualified VA examiner, to determine the nature and etiology of the Veteran's lower back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review and examination of the Veteran (if deemed necessary by the examiner), the VA examiner is asked to respond to the following inquiry:

Is it as likely as not that the Veteran's lower back disability was either incurred in, or otherwise related to, the Veteran's active military service?  

In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

Further, the examiner is to discuss both the Veteran's complaints regarding his vehicle accident and the cumulative effect of his parachute jumps.  This includes a discussion of the Veteran's continuity of symptomatology since service.  Further, the examiner is to assume the Veteran's statements regarding his vehicle accident and parachute jumps are credible in this case.    

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

4.  After the above development has been completed, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.



















The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






